DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 01/11/2021, with respect to the Obviousness-Type Double Patenting Rejections and rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 01/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,166,319 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 37-40, directed to an invention non-elected without traverse.  Accordingly, claims 37-40 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows: 
	Cancel the withdrawn claims 37-40.

Reasons for Allowance
Claims 21-31 and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matterfor the independent claims could not be found or was not suggested in the prior art. Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of an implantable cardiovascular pump comprising a housing configured to be implanted in or coupled to a patient’s heart; a pump assembly disposed within the housing and comprising an actuator assembly coupled to a flexible membrane that is unsupported at its outflow end; outflow and inflow cannulae of the pump assembly that are arranged so that the outflow cannula extends from the housing into the patient’s left ventricle and the outlet of the outflow cannula is disposed through the aortic valve, the outflow cannula is configured to guide blood in a first direction through the patient’s aortic valve, and the inflow cannula has an inflow cannula configured to guide blood in a different direction; wherein the actuator assembly causes the flexible membrane to vibrate in order to transfer blood from the inlet of the inflow . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792